Citation Nr: 0217166	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  00-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to a compensable evaluation for the service 
connected pterygium of the right eye.

(The issues of entitlement to service connection for 
arthritis of the low back and hips and entitlement to a 
compensable evaluation for a corneal scar of the left eye 
will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1978 and from August 1981 to August 1998.

This appeal arises from a June 1999 rating decision of the 
Waco, Texas Regional Office (RO).  The veteran testified 
before the undersigned member of the Board at a September 
2002 Travel Board hearing.

The Board is undertaking additional development on the 
issues of entitlement to a compensable rating for the 
service connected corneal scar of the left eye and 
entitlement to service connection for arthritis of the low 
back and hips pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9 (a) (2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from bilateral 
knee arthritis.

3.  A pterygium of the right eye results in corrected 
bilateral visual acuity of 20/20.  


CONCLUSIONS OF LAW

1.  Arthritis of the knees was not incurred in or aggravated 
in service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  The criteria for the assignment of a compensable 
evaluation for the service connected pterygium of the right 
eye have not been met.  38 U.S.C.A. §  1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.84a and Diagnostic Code 6034 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if 
any, will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  As set forth below, the RO's 
actions throughout the course of this appeal have satisfied 
the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the June 1999 
rating decision of the evidence needed to substantiate his 
claims.  He was provided an opportunity to submit such 
evidence.  In the April 2000 statement of the case and the 
May 2002 supplemental statement of the case, the RO notified 
the veteran of all regulations relating to his claims, 
informed him of the reasons for which it had denied his 
claims, and provided him additional opportunities to present 
evidence and argument in support of his claims.  In 
addition, the RO sent the veteran a VCAA compliance letters 
in August 2001 and August 2002 in which he was informed as 
to VA's duty to notify him about his claims, VA's duty to 
assist him in obtaining evidence for his claims, what the 
evidence must show to establish his claims, what had been 
done to assist the veteran with his claims, and what 
information or evidence that VA needed from the veteran.  
The Board finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 
5103 (West Supp. 2001) in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claims (to include what evidence VA would obtain and what 
evidence the veteran would obtain).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  All 
available VA outpatient treatment records have been 
obtained.  The veteran has been provided with a number of VA 
examinations and the veteran presented testimony at the 
September 2002 Travel Board hearing.  In short, VA has 
fulfilled the duty to assist by aiding the veteran in 
obtaining evidence that relates to his claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records show that the veteran was seen 
in May 1984 complaining of left knee pain which had been 
intermittently present for 24 hours.  On examination, there 
was no edema or discoloration.  There was crepitus of the 
left knee.  Range of motion was full with no evidence of 
laxity.  The assessment was retropatellar pain.  

At the time of his retirement physical examination, the 
veteran reported a history of chronic knee pain.  On 
examination, the knees were tender along the medial joint 
lines.  

A November 1998 eye examination shows that a growth of the 
right eye had been present for 5 years.  Uncorrected visual 
acuity of the right eye was 20/25 and corrected visual 
acuity was 20/20.  The diagnoses included a pterygium of the 
right eye which did not affect the veteran's vision.

VA x-rays of the knees in November 1998 were interpreted as 
being normal.

On VA orthopedic examination in November 1998, it was 
reported that the veteran had arthritis of the knees.  He 
complained of knee pain.  On examination, the knee joints 
were tight.  There was no swelling and the patellas were 
freely moveable.  The diagnoses included arthritis of the 
knees.

An April 1999 addendum to the November 1998 examination 
report indicates that the examiner had diagnosed arthritis 
of the knees because the veteran had brought a service 
medical note which indicated that there was arthritis of the 
knees.  However, recent x-rays of the knees had been normal.  
Thus, the diagnosis was changed to normal knees despite the 
veteran's complaints of knee pain.

VA x-rays of the knees in October 2001 were interpreted as 
being normal.

On VA orthopedic examination in October 2001, it was noted 
that the veteran reported having knee problems since the 
late 1980s.  On examination, the knees were in good 
alignment.  The collateral and cruciate ligaments and 
patellas were stable.  There was no swelling and muscular 
development looked good.  Unless, x-rays showed something 
definitive, the examiner indicated that it could not be 
concluded that the veteran had arthritis of the knees.

On VA optometry examination in December 2000, the veteran 
complained of red eyes, photophobia and blurred vision.  
Corrected visual acuity was 20/20 bilaterally.  Pupils were 
equal, round, reactive to light and accommodation.  On slit 
lamp examination, there were bilateral nasal pterygium with 
3-4 mm. corneal encroachment of the right eye.  Anterior 
chamber and lens were clear bilaterally.  Bilateral discs, 
macula, vessels and mid-periphery were within normal limits.  
The impression was bilateral refractive error and pterygium.

In February 2001, the veteran was seen for an evaluation of 
a pterygium of the right eye.  On examination, there was a 
medial pterygium encroaching about 3 mm. into the cornea 
with one feeder vessel.  

The veteran testified in September 2002 that he thought that 
the pterygium of the right eye had grown in size; and that 
he suffered from arthritis of the knees which was the result 
of parachute jumps during service.  


Analysis

A)  Service connection for bilateral knee disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  Where a veteran served 90 days or 
more during a period of war or during peacetime service 
after December 31, 1946 and arthritis becomes manifest to a 
degree of ten (10) percent or more within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (2002).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The veteran maintains that he currently suffers from 
arthritis of the knees which is the result of injuries 
suffered during service as a parachute jumper.  The service 
medical records show that the veteran was seen on one 
occasion during service in March 1984 when he complained of 
left knee pain.  Following examination, retropatellar pain 
was assessed.  On the separation physical examination, the 
veteran reported a history of chronic knee pain.  On 
examination, medial joint line tenderness of the knees was 
found.  There is no inservice x-ray evidence on which to 
base a diagnosis of arthritis.

The veteran has received two post service VA orthopedic 
examinations of the knees.  On examination in November 1998, 
the examiner included a diagnosis of arthritis; however, in 
an April 1999 addendum, the examiner noted that a diagnosis 
of arthritis was not appropriate.  It was further noted that 
the veteran had brought service medical records to the 
previous examination which had shown a diagnosis of 
arthritis.  In this regard, a February 1998 service medical 
notation indicates the veteran had pain of the hips, low 
back and knees and that x-rays had shown arthritis.  In 
actuality, there is no inservice evidence of x-rays showing 
arthritis of the knees.  As a result, the examiner concluded 
in April 1999 that the veteran did not have arthritis of the 
knees based on the normal x-rays taken in November 1998.  
The most recent x-rays of the knees in October 2001 were 
also interpreted as being normal; accordingly, the VA 
examiner in October 2001 concluded that there was no 
evidence to support a diagnosis of arthritis of the knees.  

On the other hand, the service and post service medical 
records show that the veteran has a long history of 
complaints of knee pain.  In the case of Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), the Court determined that 
pain alone, without a diagnosed or identifiable underlying 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  In short, in 
the absence of competent evidence to establish the current 
presence of a claimed disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The only evidence that would support the veteran's claim 
that he currently suffers from bilateral knee arthritis is 
found in his statements and testimony; however, lay evidence 
is inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of service connection for arthritis of the knees.




Higher rating claim for pterygium of the right eye

The veteran's claim for a compensable rating for a pterygium 
of the right eye follows the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  As this case involves a 
rating assigned in connection with the original grant of 
service connection for a pterygium of the right eye, the 
Board will follow the mandates of the Fenderson case in 
adjudicating this claim.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.

By rating action in June 1999, service connection was 
granted for a pterygium of the right eye and a 
noncompensable evaluation was assigned.  It is the veteran's 
contention that the facts support the assignment of a 
compensable evaluation.

A pterygium is rated in accordance with 38 C.F.R. § 4.84a, 
Diagnostic Code 6034 (2002).  These criteria provide that 
this disability is to be rated based upon loss of vision, if 
any.  38 C.F.R. § 4.84a (Diagnostic Code 6034) (2002).  
Criteria for rating impaired vision provide for a 
compensable disability rating when visual acuity is impaired 
to at least 20/50 in one eye and to at least 20/40 in the 
other eye.  38 C.F.R. § 4.84a (Diagnostic Code 6079) (2002).  
Visual acuity is to be measured based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or the presence 
of keratoconus.  38 C.F.R. § 4.75 (2002).

In the veteran's case, the measurements of visual acuity do 
not meet the schedular criteria for a compensable rating.  
Consequently, the preponderance of the evidence is against 
the claim for a higher rating. In fact, the veteran was 
found to have corrected visual acuity of 20/20 in both eyes.

It is noteworthy that eye disorders may be rated based on 
contraction of visual fields.  38 C.F.R. §§ 4.76, 4.76a 
(2002).  However, in this case, no loss of field of vision 
has been reported as a consequence of the pterygium.  
Additionally, there is no indication that the veteran has an 
unhealed eye injury.  Consequently, a rating under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (2002) may not be assigned.

The Board has also considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
pterygium of the right eye, but finds that at no time 
between during the pendency of this claim has this 
disability warranted a compensable evaluation.  See 
Fenderson, supra.

The VA regulations also provide that, in exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with average 
earning capacity impairment due exclusively to the service- 
connected disability may be approved, provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).  The Board finds 
that exceptional circumstances to warrant referral of this 
case for consideration of the assignment of an 
extraschedular evaluation for a pterygium of the right eye 
have not been demonstrated in this case.  The record of this 
veteran before the Board does not contain evidence of an 
exceptional or unusual disability picture that would render 
impractical the application of the regular schedular 
standards.  In point of fact, the veteran has not been 
hospitalized for this disability.  Moreover, while symptoms 
bother the veteran, there is no evidence that the pterygium 
precludes the veteran from being employed.  

In short, there is nothing in the record to suggest that the 
veteran's service connected pterygium of the right eye 
causes problems not contemplated by the pertinent rating 
criteria and the currently assigned evaluation.  Thus, 
extraschedular consideration is not warranted in this case. 








ORDER

Entitlement to service connection for arthritis of the knees 
is denied.

Entitlement to a compensable evaluation for the service 
connected pterygium of the right eye is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

